DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/14/2021 has been entered.
 
Response to Arguments
	Applicant’s arguments have been carefully considered and are deemed moot in view of the new grounds of rejection presented below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7, 8, 10-13, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lindsay et al. (US 2020/0238952 - paragraphs noted are supported by provisional application) in view of Takai et al. (US 2014/0126782).
Regarding claims 1, 10, and 16, Lindsay teaches a computer implemented method (and corresponding product and system) for controlling access to a computing device based on one or more facial expression configurations of a user, the computer implemented method comprising:
Capturing the one or more facial expression configurations of the user (Facial recognition system can recognize not just a face by a sequence of facial expressions or one or more unusual facial expressions) – see [0014] (supported by [0013] of provisional).
Matching the captured one or more facial expression configurations of the user with one or more defined facial expression configurations, wherein the one or more defined facial expression configurations are associated with one or more access permissions (Facial expressions govern various levels of access as well as possibility to request and execute various security related commands.  Such expressions can be associated with customized rules selected by the user) – see [0014] (supported by [0013] of provisional).
Wherein one or more defined facial expression configurations comprises a first defined facial expression configuration and second defined facial expression configuration, wherein the first defined facial expression configuration of the user retrieves a first user profile and the second defined facial expression configuration of the user retrieves a second user profile, and wherein one or more pieces of data stored on the computing device are accessible using the first user profile, but not the second user profile (Facial expressions or series of facial expressions can be used to activate one of several security states (user profiles).  For example, normal full access may be provided. Access may be provided to certain apps and functions and prohibited apps may be invisible, etc.  Facial expression of user may be smile or no smile (profile 1 and 2) – see [0059] and [0060] (supported by [0019] and [0020] of provisional).
Granting the one or more access permissions to the user based on the match (Providing access) – see [0014] (supported by [0013] of provisional).
Performing a default action set, in response to the captured one or more facial expression configurations of the user not matching any of the one or more defined facial expression configurations (Lack of specific facial gesture (i.e., not matching) can require additional security or may be locked, etc. (default action)) – see [0059] (supported by [0019] of provisional).
Lindsay does not teach that the one or more facial expression configurations of the user includes the user blinking according to a pattern.
Takai teaches a method wherein an authentication unit can perform user identification and authentication processing on the basis of the degree of matching an eye blinking action pattern with a pre-stored authentication pattern – see [0107].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lindsay by using eye blinking patterns, in order to accurately authenticate a user for access, based upon the beneficial teachings provided by Takai.  These modifications would result in increased security to the system.

		
Regarding claims 2, 11, and 17, Lindsay teaches that the one or more facial expression configurations of the user include mouth of user closed (lacking smile), lips (smile vs no smile) – see [0060] (supported by [0020] of provisional).

Regarding claims 3, 12, and 18, Lindsay teaches creating one or more profiles of the user, wherein each of the one or more user profiles is configured to include one or more access permissions ((Facial expressions or series of facial expressions can be used to activate one of several security states (user profiles). For example, normal full access may be provided. Access may be provided to certain apps and functions and prohibited apps may be invisible, etc.  Facial expression of user may be smile or no smile (profile 1 and 2) – see [0059] and [0060] (supported by [0019] and [0020] of provisional).

Regarding claims 4, 13, and 19, Lindsay teaches:
Identifying the one or more facial expression configurations of the user as facial expression configurations (Facial expressions of user) – see [0013] (supported by [0014] of provisional).  
Executing one or more pre-configured actions, in response to identifying the facial expression configuration of the user (Security actions) – see [0058] (supported by [0018] of provisional).

Regarding claim 7, Lindsay teaches that a limited user interface is displayed when using the second user profile (Access may only be provided to certain apps and functions, and prohibited apps may be invisible, locked) - see [0059] (supported by [0019] of provisional).

Regarding claim 8, Lindsay teaches that the one or more pieces of data stored on the computing device include one or more applications (Access may only be provided to certain apps and functions, and prohibited apps may be invisible, locked) - see [0059] (supported by [0019] of provisional).

Claims 5, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lindsay et al. (US 2020/0238952 - paragraphs noted are supported by provisional application) in view of Takai et al. (US 2014/0126782), and further in view of Yu (US 2013/0155255).
The teachings of Lindsay and Takai are relied upon for the reasons set forth above.
Regarding claims 5, 14, and 20, Lindsay teaches recording information about the theft (see [0060], supported by [0020] of provisional), but does not specifically teach wherein the one or more preconfigured actions are selected from at least one of the following in a group consisting of: texting a duress message with a current location pin to a selected contact, notifying an emergency service, commencing an audio recording via the computing device, commencing a video recording via the computing device, taking a photograph via the computing device, accessing a wireless fidelity (WiFi) service, turning on user preferences, and turning off user preferences.
Yu teaches a method for using gestures for an electronic device, wherein camera control gestures are associated with camera control commands such as taking a photo and stop recording a video – see claim 5, for example.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lindsay and Takai by using commands such as taking a photo or stopping a video, in order to quickly and conveniently control the functions of a camera using gestures, based upon the beneficial teachings provided by Yu.  

Other Prior Art
	Please see the following prior art (as well as others cited on the 892 form) which are relevant to applicant’s disclosure:
Bacivarov et al. (US 2013/0300891) which teaches initiating actions based on recognizing a facial expression – see claims
Baldwin (US 2014/0118257) which teaches gestures recognized by a device to correspond to a particular action - see [0021] including gaze tracking – see [0015].
Bar-Zeev et al. (US 2020/0225747) which teaches using eye gaze to correspond to actions – see abstract.
Gaenesan et al. (US 2017/0090582) which teaches interpreting a first intent associated with the gesture based on the translation, and triggering a first action based on the first intent, wherein the gestures may be a facial expression – see abstract and [0094].

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA C LEWIS whose telephone number is (571)270-7724.  The examiner can normally be reached on Monday - Thursday 7am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LISA C LEWIS/Primary Examiner, Art Unit 2495